UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6627



ANDREW MUGNANO,

                                           Petitioner - Appellant,

          versus


THOMAS MCBRIDE, Warden,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Robert C. Chambers,
District Judge. (CA-03-2393-5)


Submitted:   November 30, 2005         Decided:     December 13, 2005


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Andrew Mugnano, Appellant Pro Se. Dawn Ellen Warfield, OFFICE OF
THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Andrew Mugnano seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).              The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.      28 U.S.C. § 2253(c)(1) (2000).         A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies   this    standard   by

demonstrating that reasonable jurists would find both that the

district   court’s   assessment   of   his   constitutional    claims     is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.        See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Mugnano

has not made the requisite showing.           Accordingly, we deny a

certificate of appealability and dismiss the appeal.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                DISMISSED




                                  - 2 -